Citation Nr: 1138692	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-34 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to May 1963. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In March 2011 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 



FINDINGS OF FACT

1.  An August 2003 rating decision denied entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal that rating decision and it is now final.  

2.  The evidence received since the August 2003 rating decision relates to unestablished facts necessary to substantiate the Veteran claim of entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating that claim.

3.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran has bilateral hearing loss that is related to his military service.   




CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which denied entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision in August 2003 is new and material and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving reasonable doubt in his favor, the Veteran has bilateral hearing loss which is related to his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial of the claim of service connection and noting the evidence needed to substantiate the underlying claim of service connection.  However, given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

The Veteran first claimed entitlement to service connection for bilateral hearing loss in July 2002.  The RO denied entitlement to service connection for that condition in an August 2003 rating decision, noting that there was no evidence that bilateral hearing loss was incurred in or aggravated during service.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  Accordingly, that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2008 the Veteran filed to reopen his claim of entitlement to service connection for bilateral hearing loss.  The RO issued a rating decision in January 2009, finding that new and material evidence had not been presented and declining to reopen the Veteran's claim.  The Veteran submitted a Notice of Disagreement (NOD) in February 2009.  In August 2009 the RO issued a Statement of the Case (SOC), and the Veteran filed a Substantive Appeal (VA Form 9) in September 2009.  Regardless of how the RO ruled on the question of reopening the Board as the final fact finder within VA must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the August 2003 rating decision consists of VA treatment records, private treatment records and both written and oral statements from the Veteran.  The Board has determined that this evidence is both new and material.  Specifically, the Board finds that the private medical opinion submitted in July 2011 is competent credible evidence indicating that the Veteran's bilateral hearing loss is related to his period of active service.  New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

The Veteran's claim of entitlement to service connection for bilateral hearing loss has now been reopened, and the Board must review that claim on a de novo basis.  The Veteran contends that his hearing loss began during service.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran service records indicate that he served in the Navy from 1961 to 1963.  He has repeatedly reported that during training he was submerged in a tank and emerged bleeding from his nose and ears.  During his March 2011 hearing before a Veterans Law Judge he reiterated this assertion and stated that he has had hearing loss since that time that has become progressively worse over the years.  In addition, the Veteran has previously reported that he was exposed to significant noise in service.  

Following his hearing before a Veterans Law Judge the Veteran submitted a July 2011 letter from a private audiologist wherein it was noted that the Veteran has slight to severe sensorineural hearing loss bilaterally.  The audiologist stated that it was at least as likely as not that the Veteran hearing loss was a result of exposure to a high noise environment while on active duty in the Navy.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether he has bilateral hearing loss that is related to or began during his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to or began during service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


